NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 25 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARTIR BOANERGE LUCERO-                          No. 10-73002
HERNANDEZ,
                                                 Agency No. A072-664-151
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Martir Boanerge Lucero-Hernandez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen deportation proceedings conducted in absentia. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir. 2003). We deny the petition

for review.

      The agency did not abuse its discretion in denying Lucero-Hernandez’s

motion to reopen for failure to show lack of notice because the notice of hearing

was sent by certified mail to his last known address. See 8 U.S.C.

§ 1252b(a)(2)(A), (c)(1); see also Arrieta v. I.N.S., 117 F.3d 429, 431 (9th Cir.

1997) (notice by certified mail sent to an alien’s last known address can be

sufficient under the Act, even if no one signed for it).

      PETITION FOR REVIEW DENIED.




                                           2                                   10-73002